         

Exhibit 10.1
AMENDMENT NO. 3 TO THE SECURITIES PURCHASE AGREEMENT
This AMENDMENT TO THE SECURITIES PURCHASE AGREEMENT (this “Amendment”) is made
as of October 14, 2009 (the “Effective Date”), by and among VIASPACE Inc., a
Nevada corporation (“Parent”), VIASPACE Green Energy Inc., a British Virgin
Islands international business company and a wholly-owned subsidiary of Parent
(“Acquirer”), Sung Hsien Chang, an individual (“Shareholder”), and China Gate
Technology Co., Ltd., a Brunei Darussalam company (“Licensor”), with respect to
the following facts:
A. The parties entered into that certain Securities Purchase Agreement, dated as
of October 21, 2008 (as amended by that Amendment No. 1 to Securities Purchase
Agreement dated on or about June 17, 2009 and that Amendment No. 2 to Securities
Purchase Agreement dated on or about August 21, 2009, the “Agreement”), pursuant
to which, among other things, Acquirer acquired from Shareholder a controlling
interest in Inter-Pacific Arts Corp., a British Virgin Islands international
business company (“IPA BVI”) in exchange for its shares and shares of the
Parent. Capitalized terms not defined herein shall have the meanings given such
terms in the Agreement.
B. The parties desire to amend the Agreement in certain respects, all as
hereinafter provided.
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree to amend the Agreement as follows:
1. Non-competition Clause.

  (a)   Section 10.2 of the Agreement is hereby amended and restated to read in
full as follows:

10.3 Non-Competition. In the event that the Second Closing fails to occur, none
of the VIASPACE Entities or their affiliates (except Acquirer, including their
officers Messrs. Kukkonen and Muzi to the extent each work for Acquirer), or any
of their directors or officers, shall engage in the Grass Business for a period
of three years after the First Closing Date.
2. Acquirer Shares.

  (a)   Section 10.2 of the Agreement is hereby amended and restated to read in
full as follows:

“10.2 Shareholder Rights Upon Failure to Close. In the event that the Second
Closing fails to occur and Parent’s closing conditions to the Second Closing as
set forth in Sections 7.1 through 7.7, and 7.9 have been satisfied, then (1)
Shareholder and/or his designees shall retain the Acquirer Shares, (2) Parent
shall transfer all shares of Acquirer common stock it holds to Shareholder,
(3) Shareholder will deliver the remaining 30% equity interest of IPA BVI to
Acquirer, such that Acquirer shall receive all equity securities of IPA BVI, and
(4) if Acquirer’s common stock is not listed on a Trading Market as of the
Second Closing Deadline, Shareholder shall also receive such number of shares of
Viaspace common stock so that Shareholder shall own a majority of the
outstanding shares of Viaspace common stock as of the date of issuance.
Notwithstanding any other provisions of this Agreement, Shareholder and/or his
designees shall retain the Acquirer Shares, irrespective of whether the Second
Closing occurs or does not occur or whether Parent’s closing conditions are
satisfied or not.

 

 



--------------------------------------------------------------------------------



 



3. Grass License. The parties hereby acknowledge and agree that Licensor has
executed the Grass License and has delivered the executed Grass License to IPA
China. Any provisions in the Agreement relating to Grass License or Grass
Assignment are hereby amended in order to reflect such execution and delivery of
the Grass License, including provisions requiring the Grass License or Grass
Assignment to be executed or delivered at or by the Second Closing, which are
hereby deleted.
4. Miscellaneous.
4.1 Effect of Amendment. Except to the extent the Agreement is modified by this
Amendment, the remaining terms and conditions of the Agreement shall remain
unmodified and be in full force and effect. In the event of conflict between the
terms and conditions of the Agreement and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail.
4.2 Counterparts. This Amendment may be executed in one or more counterparts,
including facsimile counterparts, each of which shall be deemed an original but
all of which, taken together, shall constitute the same Amendment.
4.3 Applicable Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

            VIASPACE INC.
      By:   /s/ Carl Kukkonen         Carl Kukkonen        Chief Executive
Officer        VIASPACE GREEN ENERGY, INC.
      By:   /s/ Carl Kukkonen         Carl Kukkonen        Chief Executive
Officer        SUNG HSIEN CHANG
      /s/ Sung Hsien Chang         CHINA GATE TECHNOLOGY CO., LTD.
      By:   /s/ Maclean Wang         Maclean Wang        Chief Executive
Officer   

 

3